                              UNITED STATES DISTRICT COURT FOR THE
                                  WESTERN DISTRICT OF MISSOURI
                                        CENTRAL DIVISION

 TOM DEVORE,

                 Plaintiff,

            v.                                               Case No. 2:19-cv-04063-NKL

 PROGRESSIVE CASUALTY
 INSURANCECOMPANY,

                 Defendant.

                                              ORDER

       Defendant Progressive Casualty Insurance Company moves to dismiss, for failure to state

a claim, Count II in the amended complaint by plaintiff Tom Devore. For the reasons discussed

below, the motion to dismiss is denied.


  I.   ALLEGED FACTS

       In the early morning of June 27, 2015, Devore, who owned a tow-truck company, was

dispatched to Highway 63 in Boone County to remove a disabled vehicle. First Amended

Complaint, Doc. 12, ¶¶ 8-9. He found the disabled vehicle facing north on the right shoulder of

the northbound lanes of Highway 63, just over the crest of a hill. Id., ¶ 10. Devore decided to

connect the rear of the north-facing disabled vehicle to the rear of his tow truck, which left his tow

truck facing south on the northbound shoulder. Id., ¶ 11. After connecting his truck to the disabled

vehicle, Devore attempted to execute a three-point turn on northbound US 63 so that he could

proceed north. Id., ¶ 12. As he was executing the three-point turn, his tow truck and the disabled

vehicle blocked the northbound lanes of Highway 65, just past the crest of a hill. Id., ¶ 13. At the

same time, Mallory Embree was proceeding northbound on Highway 63. Id., ¶ 14. She crested

the hill at highway speed and struck the disabled vehicle attached to Devore’s truck. Id.
       As a result of the collision, a passenger in Embree’s vehicle, Alexander Wiesner, suffered

life-threatening injuries, including a torn thoracic aorta, various organ lacerations, and a

comminuted bilateral nasal bone fracture. Id., ¶ 16. Wiesner was rushed to the hospital and

underwent surgeries to repair his torn aorta and nasal bone fractures. Id., ¶ 17.

       The highway patrol officer who responded to the collision noted that Devore’s improper

turn and improper lane usage were contributing causes of the accident. Id.., ¶ 18. The officer

noted no contributing causes on the part of Embree. Id., ¶ 19.

       Devore notified Progressive of the accident. Id., ¶ 25. As of June 27, 2014, Progressive

insured Devore and his tow truck company under a policy of automobile liability insurance with a

combined single limit of $300,000. Id.., ¶¶ 20-21. Progressive promised to “pay damages . . . for

bodily injury . . . for which an insured becomes legally responsible because of an accident arising

out of the ownership, maintenance or use of [an] insured auto.” Id.., ¶ 22. Progressive also

reserved the exclusive right to defend and settle any claims asserted against Devore. Id., ¶ 23. The

policy provided that Progressive’s defense and settlement duties would end only “after the Limit

of Liability for this coverage has been exhausted by payment of judgments or settlements.” Id., ¶

24. There is no dispute as to coverage in this case.

       On or about July 11, 2014, Wiesner notified Progressive that he was asserting a claim

against Devore, enclosing a copy of the Missouri Highway Patrol Crash Report and medical

records describing his life-threatening injuries, and requested that Progressive pay its policy limit

in settlement on Devore’s behalf no later than July 21, 2014. Id., ¶ 26. Progressive did not accept

that settlement offer, nor did it respond with a different offer.




                                                   2
       On July 23, 2014, Wiesner filed suit against Devore and Embree, claiming that Devore’s

and Embree’s negligence caused him massive heart and body trauma and physical and emotional

suffering. Id., ¶ 32.

       The same day, Progressive’s claims adjuster said to Wiesner’s attorney of Wiesner’s claim,

“It’s a big case . . . . It will bring big money in. That should make you smile.” Id., ¶ 31. The

same claims adjuster had texted Wiesner’s attorney the prior week that she was his “favorite”

because she “give[s] [him] money.” Id.

       By January 15, 2015, Progressive’s investigation allegedly had revealed that Devore was

responsible for the collision and it knew that Devore faced the possibility of an excess judgment.

Id., ¶¶ 36-37. By February 3, 2015, Wiesner’s medical bills for injuries caused in the collision

exceeded $250,00. Id., ¶¶ 40. Nonetheless, even after these dates, Progressive rejected Wiesner’s

counsel’s offer to settle the claim at the policy limit and instead offered only sums ranging from

$91,650 to $150,000. Id., ¶¶ 38-47.

       Ultimately, judgment was entered against Devore in the amount of $793,797.74, which

exceeded the policy limit by $493,797.74. Id., ¶ 65.


 II.   STANDARD

       A complaint must contain allegations showing the material elements to recover “under a

viable theory.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 562 (2007). However, generally, a

plaintiff is not required “to plead ‘specific facts’ explaining precisely how the defendant’s conduct

was unlawful. Rather, it is sufficient for a plaintiff to plead facts indirectly showing unlawful

behavior, so long as the facts pled give the defendant fair notice of what the claim is and the

grounds upon which it rests, and allow the court to draw the reasonable inference that the plaintiff




                                                 3
is entitled to relief.” Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 595 (8th Cir. 2009) (citing

Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam)).

       On a motion to dismiss, the Court accepts all factual allegations as true. Great Plains Trust

Co. v. Union Pac. R.R. Co., 492 F.3d 986, 995 (8th Cir. 2007).


III.   DISCUSSION

       Devore asserts two claims, one for bad faith failure to settle a claim (Count I), and another

for breach of fiduciary duty (Count II).

       There is no dispute that each claim is separately cognizable in Missouri. See Scottsdale

Ins. Co. v. Addison Ins. Co., 448 S.W.3d 818, 827 (Mo. 2014) (“[A] bad faith refusal to settle

action will lie when a liability insurer: (1) reserves the exclusive right to contest or settle any

claim; (2) prohibits the insured from voluntarily assuming any liability or settling any claims

without consent; and (3) is guilty of fraud or bad faith in refusing to settle a claim within the limits

of the policy.”); Grewell v. State Farm Mut. Auto. Ins. Co., 162 S.W.3d 503, 509 (Mo. Ct. App.

2005) (finding that Missouri recognizes a fiduciary relationship between insurer and insured).

       Nonetheless, Progressive argues that Devore’s allegations concerning breach of fiduciary

duty are duplicative of the bad-faith-failure-to-settle claim and sound in breach of a “contractual

duty to settle” and therefore should be dismissed. See Doc. 16 (Progressive’s Motion to Partially

Dismiss Plaintiff’s First Amended Complaint and Suggestions in Support), p. 4. Progressive

claims that, to attempt to state a claim for breach of fiduciary duty, Devore “simply adds verbiage

explaining how Progressive breached its fiduciary duties by allegedly failing to settle the Wiesner

claim asserted against Plaintiff.” Id. Progressive relies on the Court’s decision in Cincinatti Ins.

Co. v. Mo. Highways, No. 12-1484-NKL, 2013 WL 12097460 (W.D. Mo. Nov. 4, 2013) to argue

for dismissal of the claim for breach of fiduciary duty.



                                                   4
       Cincinnati is distinguishable. As a preliminary matter, here, in contrast with Cincinnati,

Progressive did not deny coverage, so no breach-of-contract claim is at issue. Furthermore, in

Cincinnati, the only allegations were that the insurer denied coverage, failed to investigate, and

failed to settle the case within the policy limits. Id., at *4 (“The only specific misconduct on the

part of Cincinnati alleged by MHTC is ‘fail[ing] to properly investigate the claim and failing to

settle the case within the policy limits.’”) The allegations were not only conclusory, but also

duplicative of the other claims asserted. See id. (“To the extent MHTC’s claim for breach of

fiduciary duty is based on Cincinnati’s failure to settle, this claim is redundant with MHTC’s fourth

counterclaim for failure to settle and subject to dismissal under Rule 12(f).”); id. (“[D]enial of

coverage is the only harm MHTC claims to have suffered as a result of Cincinnati’s alleged failure

to investigate. . . . Consequently, MHTC’s breach of fiduciary duty claim is not based on ‘conduct

quite distinct from conduct that merely constituted a breach of contract.’”).

       In contrast, the allegations here are neither conclusory nor duplicative of those underlying

the bad-faith-failure-to-settle claim. Devore alleges that the primary claims adjuster Progressive

assigned to his claim told Wiesner’s attorney in text messages (which would not appear in the

formal claims file) that Wiesner’s claim against Devore constituted “a big case” that “will bring

big money in” and “should make [him] smile.” Doc. 12, ¶ 31. A fact-finder could reasonably

conclude that Progressive’s primary claims adjuster effectively told Wiesner’s attorney that he and

his client would receive a substantial sum of money, possibly up to or exceeding the policy limits.

Progressive points out that Wiesner’s attorney responded, “That’s good to know. There must be a

policy limit with a whole bunch of zeroes in it!” Progressive argues that this language “undermines

Plaintiff’s allegation that the adjuster’s alleged statement induced counsel to believe the claim was

valued in excess of Plaintiff’s policy limit or that Progressive would pay more than its policy limit




                                                 5
to resolve the case.” This argument misses the mark. Wiesner’s attorney’s response could

reasonably be understood as demonstrating that the claims adjuster’s text messages led him to

believe that Progressive had assessed the case as having a monetary value close to, if not above,

the policy limit. In effect, the claims adjuster showed Wiesner’s counsel Progressive’s hand, and

Progressive—and by extension Devore—thereby lost valuable bargaining power.                      Such

communications by an agent of Progressive, which as a matter of law owed a fiduciary duty to

Devore with respect to his claims, to Wiesner’s lawyer, who was adverse to Devore in the matter,

could reasonably be found to constitute a breach of fiduciary duty.

         This alleged conduct is distinct from the alleged conduct that forms the basis for the bad-

faith-refusal-to-settle claim—the allegations that Progressive knew, almost immediately after the

collision occurred, that Devore was responsible for the collision and that he faced the possibility

of an excess judgment and it therefore was in his best interests to settle the case within the limits,

but that Progressive nonetheless refused multiple times to settle the claims against Devore within

the policy limits. See, generally, Doc. 12.

         The fact that both sets of allegations imply “that the insurance company disregarded the

financial interest of the insured in favor of its own,” as Progressive argues (Doc. 16, p. 5), is of no

matter. The fact that an insurer might in bad faith have refused to settle a claim does not make the

insurer immune to the accusation that it separately breached a fiduciary duty to the insured, just

as a corporate director could be held liable for both conversion and breach of fiduciary duty. Each

claim is a separate cause of action that, if plausibly supported by the allegations in the pleading,

can be pursued simultaneously. See Fed. R. Civ. P. 8(a)(3) (“A pleading that states a claim for

relief must contain . . . a demand for the relief sought, which may include relief in the

alternative . . . .”).   Devore’s complaint plausibly alleges that Progressive’s primary claims




                                                  6
adjuster improperly told Wiesner’s counsel that Wiesner’s case against Devore would win the

attorney a large amount of money from Progressive (the breach of fiduciary duty claim), which

led Wiesner’s attorney to demand the policy limits at the outset, and that, simultaneously but

separately, Progressive, despite believing that the case against Devore was likely to reach or exceed

the policy limit, refused to settle the case at that limit (the bad-faith-failure-to-settle claim), leaving

Devore with an excess judgment. The claim for breach of fiduciary duty thus is not redundant and

does not sound in contract.


IV.     CONCLUSION

        For the reasons discussed above, Progressive’s motion to dismiss Count II is DENIED.

                                                         s/ Nanette K. Laughrey
                                                         NANETTE K. LAUGHREY
                                                         United States District Judge

        Dated: July 2, 2019
        Jefferson City, Missouri




                                                    7
